

116 HR 6826 IH: To require the Administrator of the Environmental Protection Agency to continue to update and make publicly available EJScreen or an equivalent tool, and for other purposes.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6826IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. McEachin (for himself, Ms. Barragán, Ms. Jayapal, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Environmental Protection Agency to continue to update and make publicly available EJScreen or an equivalent tool, and for other purposes.1.Environmental justice mapping and screening toolThe Administrator of the Environmental Protection Agency shall continue to update, on an annual basis, and make available to the public EJScreen or an equivalent environmental justice mapping and screening tool. 